UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-6434



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MICHAEL A. WILLIAMS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CR-94-395-A)


Submitted:   May 15, 2003                     Decided:   May 28, 2003


Before LUTTIG and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael A. Williams, Appellant Pro Se.  Timothy Joseph Shea,
Assistant United States Attorney, Amy Eileen Pope, Special
Assistant United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael A. Williams appeals the district court’s order denying

his motion to modify his term of imprisonment pursuant to 18 U.S.C.

§ 3582 (2000). We have reviewed the record and the district court’s

opinion and find no reversible error. The statute on which Williams

relied provides no basis for relief.        Accordingly, we affirm the

district court’s denial.     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and   argument   would   not   aid   the

decisional process.




                                                                  AFFIRMED




                                    2